DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants filed 12/24/21.  Applicant has elected Group I, drawn to a pharmaceutical composition, comprising an anti-PD-L1 antibody or antigen-binding fragment thereof and a buffer, wherein the buffer is a succinate buffer or an acetate buffer) is elected for examination. The election is made without traverse. Claims 1-16, 20, and 21 encompass the elected group. Applicants have also elected the following species: the anti-PD-L1 antibody comprising a heavy chain and a light chain, wherein the heavy chain comprises HCDR1, HCDR2 and HCDR3 as shown in SEQ ID NO: 7, SEQ ID NO: 8 and SEQ ID NO: 9, respectively, and the light chain comprises LCDR1, LCDR2 and LCDR3 as shown in SEQ ID NO: 10, SEQ ID NO: 11, and SEQ ID NO: 12, respectively; and the amino acid sequence of SEQ ID NO: 8 is RIX4PNSG XsTSYNEKFKN, wherein X4 is G, and Xs is F. Applicants note that the antibody as recited in claims 14 and 15 have these elected CDRs as well. This species selection is made without traverse. Claims 1-16, 18, 19, and 21 encompass the elected species. Therefore, claims 1-16 and 21 drawn to the elected invention will be examined. Claims 18, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/21. The restriction requirement is made FINAL.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 4/14/20. 6/3/20 and 4/6/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. For Foreign language documents only the English translation of the documents or the abstracts have been considered.
Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a. Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the 
In the instant case, the specification discloses antibodies with HCDR1-3 comprising SEQ ID Nos:1-3 and LCDR1-3 comprising SEQ ID Nos: 4-6 or HCDR1-3 comprising SEQ ID Nos:7-9 and LCDR1-3 comprising SEQ ID Nos: 10-12 (Table 1). Specification also discloses heavy chain variable region of humanized antibody 2 SEQ ID NO: 13 and light chain variable region of humanized antibody 2 SEQ ID NO: 14. In addition, specification discloses that heavy chain sequence of HRP00052 antibody is SEQ ID NO: 15 and light chain sequence of HRP00052 antibody is SEQ ID NO: 17 (p.23-27).
However, the instant specification does not describe representative examples to support the full scope of the claims because the instant specification does not disclose an antibody or the antigen-binding fragment thereof comprises any one of the following complementarity-determining region (CDR) sequences or mutant sequences thereof selected from the group consisting of: antibody heavy chain variable region HCDR sequence as shown in: SEQ ID NO: 1-3, SEQ ID NO: 7-9; and/or, antibody light chain variable region LCDR sequence : SEQ ID NO: 4-6, SEQ ID NO: 10-12 (claim 11); antibody or the antigen-binding fragment thereof comprises a light chain variable region CDR sequence selected from the group consisting of: SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12 or a mutated sequence thereof, and a heavy chain variable region CDR sequence selected from the group consisting of: SEQ ID NO: 7, SEQ ID NO: 8 and SEQ ID NO: 9 or a mutant sequence thereof or the antibody or the antigen-binding fragment 
That is instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structures common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
Claim Rejections - 35 USC § 102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7a. Claim(s) 1, 2, 4, 5, 7, 8, 13 and 16 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Yang et al.,  PGPUB No. 20160319022, Pub Date Nov.3rd, 2016.
Yang et al., discloses the formulation comprises an antibody (e.g., an anti-PDL1 antibody), a buffer, sucrose, and a surfactant, wherein the formulation has a pH of about 5.0 to about 7.0 [009]. The stable aqueous pharmaceutical formulation, the formulation comprising an anti-PDL1 monoclonal antibody in a concentration of about 40 mg/ml to about 125 mg/ml, histidine acetate or sodium acetate in a concentration of about 15 mM to about 25 mM, sucrose in a concentration of about 60 mM to about 240 mM, polysorbate in a concentration of about 0.005% (w/v) to about 0.06% (w/v), and pH about 5.0 to about 6.3 [0010]. This meets the limitation of claims 1, 2, 5, 7 and 8. The antibody in the formulation is about 40 mg/ml to about 80 mg/ml [0011]. This meets the limitation of claim 4. Humanized antibody is disclosed in claim 20, meeting the limitation of claim 13. The preparation of pharmaceutical composition is also disclosed [0049, entire document]. This meet the limitation of claim 16. 
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8a. Claim 1-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., PGPUB No. 20160319022, Pub Date Nov.3rd, 2016 in view of Lam et al. (WO98/56418).
The teachings of Yang reference have been disclosed above.
Lam et al. reference teaches aqueous formulation in pH buffered solution with a range of pH from 4.5-6.0 (p.22, lines18-22). It is disclosed that acetate and succinate provide buffering in this range. This meets the limitation of claim 2. The buffer range is 
Therefore, claimed invention is prima facie obvious to one of ordinary skill in the art at the time the invention was made, to combine the reference to arrive at pharmaceutical composition of an anti-PD-L1 antibody or antigen-binding fragment thereof in acetate or succinate buffer in the formulations recited in claims 9 and 10. One of skilled in the art would have the motivation to combine the teachings to generate pharmaceutical compositions which are stable. In addition, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP2144.05.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 14, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 21 and 22 of U.S. Patent No. 10815304. Although the claims at issue are not identical, they are not patentably distinct from each other because antibody sequences listed in the instant invention are also .  
Conclusion
9. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645